Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 01/31/2022 has been entered. Claims 1-15 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 20110242939 A1) in view of Fox (US 20210041556 A1), Brookner (US 7038615 B2) and Hyatt (US 5410621 A)

Regarding claim 1, Pederson teaches a transmitter (20) and at least one transducer receive array (30) including a plurality of transducers (Paragraphs 56-58, Fig.2) 

Pederson also teaches a processor (36) associated with the transmitter and the at least one transducer receive array. (Paragraph 68, Fig.2)

Pederson also teaches a processor (36) and using pulse rate intervals to identify target range, azimuth, depth and elevation angle. (Paragraph 101, 124-125, 16-18, Claim 1, Fig.2, Figs.4-5)

Pederson does not explicitly teach a multi- channel digital receiver, a processor configured to control said transmitter to illuminate a first elevation swath using a first pulse and a second elevation swath using a second pulse and a processor further configured to receive timeshared image data from said at least one transducer array across said first and second 

Fox teaches a processor (808) configured to control said transmitter to illuminate a first elevation swath using a first pulse and a second elevation swath. (Abstract, Paragraphs 23-24, Claims.1, 3, Figs.1, 4-7B) 

Brookner teaches to illuminate a first elevation swath (target) using a first pulse rate interval (transmit burst including a number of sub-pulses) and a second elevation swath using a second pulse rate interval (transmit burst including a number of sub-pulses). (Col.1, line 49-Col.2, line 8, Col.8, lines 34-64, Claims 14, 17, Fig.7) Brookner also teaches a processor (22) configured to receive timeshared data from at least one transmitter across a first and second elevation swaths and generate data for each of said first and second elevation swaths. (Col.3, lines 12-38, Col.1, line 60-Col.2, line 7, Claim 14, Fig.7)

Hyatt teaches a multi- channel digital receiver (116) and a processor (22) configured to receive timeshared image data from at least one transducer array and to generate at least 2D image data therefrom. (Col.36, lines 15-24, Col.41, lines 38-43, Claim 1, Fig.1A-1F)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson with reference by Fox to have a processor configured to control said transmitter element to illuminate a first elevation swath using a first pulse and a second elevation swath in order to obtain high azimuthal resolution and operate a synthetic aperture radar (SAR) system and further modify Pederson with Brookner to incorporate illuminating a first elevation swath using a first pulse rate interval and a second elevation swath using a second pulse rate interval and a processor configured to receive timeshared data from 

Regarding claim 3, Pederson does not explicitly teach wherein the first elevation swath and the second elevation swath have different elevation beam widths.

Brookner teaches wherein the first elevation swath and the second elevation swath have different elevation beam widths. (Col.9, lines 34-38, Col.1, line 60-Col.2, line 7, Claim 14, Fig.7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate wherein the first elevation swath and the second elevation swath have different elevation beam widths as taught by Brookner in order to achieve optimal performance for a given system design. 
Regarding claims 10 and 12, the claims disclose substantially the same limitations, as claim 3. All limitations as recited have been analyzed and rejected with respect to claims 10 and 12, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 10 and 12 are rejected for the same rational over the prior art cited in claim 3.  

Regarding claim 4, Pederson does not explicitly teach wherein the first elevation swath and the second elevation swath have the same elevation beam widths.



It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate wherein the first elevation swath and the second elevation swath have the same elevation beam widths as taught by Brookner in order to achieve optimal performance for a given system design. 

Regarding claims 11 and 13, the claims disclose substantially the same limitations, as claim 4. All limitations as recited have been analyzed and rejected with respect to claims 11 and 13, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 11 and 13 is rejected for the same rational over the prior art cited in claim 4.  

Regarding claim 7, Pederson teaches wherein said at least one transducer receive array (30) comprises a material configured to acoustically couple to water. (Paragraphs 57-58, Fig.2) 

Pederson discloses the claimed invention except for a transducer receive array comprising a conformable material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a transducer receive array comprising a conformable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.



Regarding claim 8, Pederson teaches a transmitter (20) and using pulse rate intervals to identify target range, azimuth, depth and elevation angle. (Paragraph 101, 124-125, 16-18, Claim 1, Fig.2, Figs.4-5)
	
Pederson does not explicitly teach controlling a transmitter to illuminate a first elevation swath using a first pulse rate interval and a second elevation swath using a second pulse rate interval and receiving timeshared image data from at least one transducer array and an associated multi-channel receiver across said first and second elevation swaths and generating at least 2D image data including each of said first and second elevation swaths from the received timeshared image data.

Fox teaches controlling a transmitter to illuminate a first elevation swath using a first pulse and a second elevation. (Abstract, Paragraphs 23-24, Claims.1, 3, Figs.1, 4-7B) 

Brookner teaches to illuminate a first elevation swath (target) using a first pulse rate interval (transmit burst including a number of sub-pulses) and a second elevation swath using a second pulse rate interval (transmit burst including a number of sub-pulses). (Col.1, line 49-Col.2, line 8, Col.8, lines 34-64, Claims 14, 17, Fig.7) Brookner also teaches receiving timeshared data from at least one transmitter across a first and second elevation swaths and generate data for each of said first and second elevation swaths. (Col.3, lines 12-38, Col.1, line 60-Col.2, line 7, Claim 14, Fig.7)

Hyatt teaches a multi- channel digital receiver (116) to receive timeshared image data from at least one transducer array and to generate at least 2D image data therefrom. (Col.36, lines 15-24, Col.41, lines 38-43, Claim 1, Fig.1A-1F)

.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of Fox, Brookner and Hyatt as applied to claim 1 and in further view of Luo (US 20080194952 A1).

Regarding claim 5, Pederson does not explicitly teach wherein said at least one transducer receive array is not longer than 25cm.


Luo teaches wherein said at least one transducer receive array is not longer than 25cm. (Paragraph 70) 



Regarding claim 6, Pederson does not explicitly teach wherein said at least one transducer receive array is not wider than 6cm.

Luo teaches wherein said at least one transducer receive array is not wider than 6cm. (Paragraph 70) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate wherein said at least one transducer receive array is not wider than 6cm as taught by Luo in order for characterizing and determining non-invasively the properties of a desired object.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of Fox, Brookner and Hyatt as applied to claims 1 and 8 and in further view of Ekhaus (US 5675550 A).

Regarding claim 2, Pederson teaches said at least one transducer receive array (30) comprises a first transducer receive array including a first plurality of transducers. (Fig.2)

Pederson does not explicitly teach a second transducer receive array including a second plurality of transducers, and a multi-channel digital receiver, said first and second transducer receive arrays being spaced vertically by a baseline distance B, -2-POLLARD, et al.Atty Docket No.: RWF-6748-0034 Appl. No. 16/885,193said processor being 

Hyatt teaches a multi- channel digital receiver (116) and said processor (112) configured to receive timeshared image data from said first transducer receive array. (Col.36, lines 15-24, Fig.1A-1F) 

Ekhaus teaches a second transducer receive array including a second plurality of transducers (2, Fig.2), said first and second transducer receive arrays being spaced vertically by a baseline distance B. (Col.6, lines 60-62, Col.15, lines 60-63, Fig.2) 

Ekhaus also teaches a processor being configured to receive timeshared image data from said first transducer receive array and second transducer array, to apply interferometric processing to said data received from said first and second transducer receive arrays to thereby triangulate between first transducer receive array measurements and second transducer receive array measurements, and to generate 3D topographic image data based at least in part on the triangulation. (Col.4, lines 50-67, Col.6, lines 13-22, Col.2, lines 9-28, Col.3, lines 56-65, Col.12, lines 50-67, Figs.3-4, 6-11)

Fox teaches first and second elevation swaths. (Paragraphs 23-24, 14, 77-81, Figs.5A-5B, Claim.5)



Regarding claim 9, Pederson does not explicitly teach receiving timeshared image data from a first transducer array and a second transducer array across said first and second elevation swaths; applying interferometric processing to said image data received from said first and second transducer receive arrays to thereby triangulate between first transducer array measurements and second transducer array measurements; and generating 3D topographic image data based on the triangulation.

Ekhaus teaches receiving timeshared image data from a first transducer array and a second transducer (2, Fig.2). (Col.6, lines 60-62, Col.15, lines 60-63, Fig.2) 

Ekhaus also teaches applying interferometric processing to said image data received from said first and second transducer receive arrays to thereby triangulate between first transducer array measurements and second transducer array measurements; and generating 3D topographic image data based on the triangulation. (Col.4, lines 50-67, Col.6, lines 13-22, Col.2, lines 9-28, Col.3, lines 56-65, Col.12, lines 50-67, Figs.3-4, 6-11)

Fox teaches first and second elevation swaths. (Paragraphs 23-24, 14, 77-81, Figs.5A-5B, Claim.5) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson with reference by Ekhaus in order incorporate receiving timeshared image data from a first transducer array and a second transducer and applying interferometric processing to said image data received from said first and second transducer receive arrays to thereby triangulate between first transducer array measurements and second transducer array measurements; and generating 3D topographic image data based on the triangulation in order to provide an accurate high resolution image even in the presence of significant variations in unmodeled transceiver position and propagation characteristics, along with scenarios where the effects of Fresnel or plane wave approximations diminish resolution performance and further modify with Fox in order to have first and second elevation swaths in order to obtain high azimuthal resolution.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of Fox, Brookner and Hyatt as applied to claims 1 and 8, and in further view of Deoliveria (FR 3030721 A1, all citations provided from machine translation attached)

Regarding claim 14, Pederson teaches wherein the transmitter is configured to emit acoustical signals with a frequency at plural different pulse rate intervals. (Paragraphs 53-54)

Pederson does not explicitly teach a center frequency of 450 kHz.

Deoliveria teaches wherein a transmitter is configured to emit acoustical signals with a center frequency of 450 kHz at pulses. (Page.4, Paragraph 2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson by reference Deoliveria to incorporate wherein a transmitter is configured to emit acoustical signals with a center frequency of 450 kHz at pulses in order to achieve a more reliable detection because it can be based on an analysis of several acoustic signals picked up consecutively.

Regarding claim 15, the claim discloses substantially the same limitations, as claim 14. All limitations as recited have been analyzed and rejected with respect to claim 15, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 15 is rejected for the same rational over the prior art cited in claim 14.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection.

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645